Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shi et al. (US Pub. 20170016753).
With respect to claims 1, 7 and 8, Shi discloses a fluid handling system and method of using comprising: providing a fluid handling device comprising a light irradiation part configured to irradiate a channel including a roughened surface configured to cause irregular reflection of light; and providing a light detection part configured to detect light reflected by or transmitted through the roughen surface after irradiation from the light irradiation part (surface roughness of channel inner surface of 0.1 nm-100μm; P. 0015, 0139-0140).
With respect to claim 2, Shi discloses the roughen surface has a roughness of 0.001-1 mm (P. 0139).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Pub. 20170016753) in view of Ogusu (US 9234791).
With respect to claim 3, Shi discloses the channel including a detection target region configured to be irradiated with light for detection of transmitted light or reflect light, the detection target region including the roughened surface (P. 0139; Fig. 20). Shi does not specify wherein the fluid handling device further includes a light blocking part disposed around the detection target region.  In the same field of endeavor, Ogusu discloses a fluid handling device comprising a channel including a detection target region configured to be irradiated with light for detection including a detection region, wherein the device further comprises a light blocking part disposed around the detection target region (FIG 1A; light shielding film 1 surrounds detection region of the flow path 3; col 4), with the benefit of reducing stray light from detection.  In light of the teachings of Ogusu, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Shi.
With respect to claims 4 and 5, Ogusu discloses the light blocking part disposed at a position that does not overlap the channel and at a region that overlaps a region other than the detection target region of the channel (FIG 1A).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US Pub. 20170016753) in view of Fujiwara et al. (US 10393765).
With respect to claim 6, Shi discloses a fluid handling device according to claim 1 including a detection target region configured to be irradiated with light for detection of light, the detection target region including the roughen surface (P. 0139).  Shi does not disclose a liquid storage part disposed in the channel and adjacent a detection target region.  In the same field of endeavor, Fujiwara discloses a fluid handling device (analyzer 100; FIG 2A-B) comprising a liquid storage part (liquid storage portion 231) disposed in the channel (cartridge 200), adjacent a detection target region (chambers 211-216) for detection of transmitted or reflection light (col 8 – col 9), with the advantage of enabling reagent mixing with the sample to facilitate measurement of a test substance (col 1).  In light of the teachings of Fujiwara, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Shi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/Primary Examiner, Art Unit 2877